         Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 1 of 29




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


TANYA L. L.,1                                    3:20-cv-00078-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 2 of 29



MICHAEL W. PILE
Acting Regional Chief Counsel
DAVID J. BURDETT
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2522

            Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Tanya L. L. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for continuing Supplemental Security

Income (SSI) under Title XVI of the Social Security Act.              This

Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     The Commissioner has filed a Motion (#16) to Remand in

which he requests the Court to remand this matter for further

administrative proceedings.     In Plaintiff's Reply Brief (#18)

she asks the Court to remand this matter for the payment of

benefits.

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner, DENIES the Commissioner's Motion

to Remand for further administrative proceedings, and REMANDS

this matter for the immediate calculation and payment of


2 - OPINION AND ORDER
          Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 3 of 29



benefits.



                            ADMINISTRATIVE HISTORY

      On September 19, 2012, the Social Security Administration

found Plaintiff was disabled beginning on December 8, 2011.

Tr. 13, 99.     2   This decision is referred to as the "comparison

point decision" (CPD).3

      On September 9, 2016, Oregon Disability Determination

Services (DDS) found Plaintiff was no longer disabled.                  Tr. 13,

99.   The DDS determination was upheld on reconsideration after a

disability hearing by a state-agency Disability Hearing Officer.

Tr. 13, 95-108.

      On June 15, 2018, Plaintiff filed a request for a hearing

before an Administrative Law Judge (ALJ).              Tr. 109.      An ALJ held

a hearing on July 23, 2019.          Tr. 30-69.     Plaintiff and a

vocational expert (VE) testified at the hearing.                 Plaintiff was

represented by an attorney at the hearing.



      2Citations to the official Transcript of Record (#12)
filed by the Commissioner on July 15, 2020, are referred to as
"Tr."
      3 The CPD is the most recent favorable medical decision
finding the claimant was disabled and is used for purposes of
determining the claimant's continuing disability. Programs
Operations Manual Systems (POMS), DI 28035.015.


3 - OPINION AND ORDER
      Case 6:20-cv-00078-BR    Document 19   Filed 03/16/21    Page 4 of 29



      On August 12, 2019, the ALJ issued an opinion in which he

found Plaintiff's disability ended on September 9, 2016; that

Plaintiff has not been disabled since September 9, 2016; and,

therefore, that Plaintiff is not entitled to benefits.                Tr. 13-

25.   Plaintiff requested review by the Appeals Council.

      On November 9, 2019, the Appeals Council denied Plaintiff's

request to review the ALJ's decision, and the ALJ's decision

became the final decision of the Commissioner.                Tr. 1-3.   See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

      On January 13, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                 BACKGROUND

      Plaintiff was born on September 20, 1979.               Tr. 23, 70.

Plaintiff was 36 years old on September 9, 2016, the date the

DDS determined her disability ended.          Tr. 23.    Plaintiff has

past relevant work experience as a nurse's assistant.                Tr. 23.

      At the time of the CPD Plaintiff was found to have the

following impairments:        degenerative-disc disease, dermatitis,

and inflammatory arthritis.       Tr. 15.     In the current decision

the ALJ found Plaintiff has had the following medically

determinable impairments since September 9, 2016:               psoriatic



4 - OPINION AND ORDER
     Case 6:20-cv-00078-BR    Document 19    Filed 03/16/21   Page 5 of 29



arthritis, right carpal-tunnel syndrome, history of psoriasis,

peripheral neuropathy, Post-Traumatic Stress Disorder (PTSD),

major depressive disorder, situational anxiety, and a history of

polysubstance dependence.      Tr. 15.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 18-23.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).



5 - OPINION AND ORDER
     Case 6:20-cv-00078-BR    Document 19    Filed 03/16/21   Page 6 of 29



     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.       Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).      The court may not substitute its



6 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 7 of 29



judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                  CONTINUING DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     To determine whether a claimant continues to be disabled

after a determination by DDS that the claimant is no longer

disabled, the Commissioner must follow a seven-step evaluation

process.   20 C.F.R. § 416.994.

     At Step One the claimant's disability continues if the

Commissioner determines the claimant has an impairment or

combination of impairments that meet or medically equals the

criteria of an impairment(s) enumerated in 20 C.F.R. part 404,

subpart P, appendix 1 (Listed Impairments).          20 C.F.R.

§§ 416.920(d), 416.925, 416.926, 416.994(b)(5)(i).

     At Step Two the Commissioner must determine whether the

claimant has had "medical improvement."        20 C.F.R.

§ 416.994(b)(5)(ii).    Medical improvement is any decrease in the

medical severity of the impairment(s) as established by

improvement in symptoms, signs, and/or laboratory findings.                20

C.F.R. § 416994(b)(1)(ii).     If the Commissioner finds the

claimant has had medical improvement, the Commissioner proceeds



7 - OPINION AND ORDER
        Case 6:20-cv-00078-BR    Document 19   Filed 03/16/21   Page 8 of 29



to Step Three.     If the Commissioner finds the claimant has not

had medical improvement, the Commissioner proceeds to Step Four.

        At Step Three the Commissioner determines whether there has

been medical improvement in the claimant's ability to work.                    20

C.F.R. § 416.994(b)(5)(iii).         In this instance medical

improvement means the claimant's capacity to perform basic work

activities has increased.         20 C.F.R. § 416.994(b)(1)(iii).              If

the Commissioner finds there is medical improvement in the

claimant's ability to work, the Commissioner proceeds to Step

Five.

        At Step Four the Commissioner must determine whether an

exception to medical improvement applies.             20 C.F.R.

§ 416.995(b)(5)(vi).      If the Commissioner finds an exception

under 20 C.F.R. § 416.994(b)(3) applies, the Commissioner

proceeds to Step Five.          If the Commissioner finds an exception

under 20 C.F.R. § 416.994(b)(4) applies, the claimant is no

longer disabled.      If the Commissioner determines neither

exception applies, the claimant's disability continues.

        At Step Five the Commissioner must determine whether all of

the claimant's current impairments in combination are severe.

20 C.F.R. § 416.994(b)(5)(vi).          If all of the claimant's current

impairments in combination do not significantly limit the



8 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 9 of 29



claimant's ability to perform basic work activities, the

claimant is no longer disabled.      If the claimant's impairments

limit claimant's ability to perform basic work activities, the

Commissioner proceeds to Step Six.

     At Step Six the Commissioner must assess the claimant's

residual function capacity (RFC) to determine whether the

claimant can perform past relevant work.         20 C.F.R.

§ 416.994(b)(5)(vi).    The claimant is not disabled if she has

the RFC to perform her past relevant work.         If the claimant

cannot perform her past relevant work, the Commissioner proceeds

to Step Seven.

     At Step Seven the Commissioner must determine whether the

claimant is able to do any other work that exists in the

national economy.   20 C.F.R. § 416.994(b)(5)(vii).           The

Commissioner must show a significant number of jobs exist in the

national economy that the claimant can perform.             If the

Commissioner meets this burden, the claimant is not disabled.



                             ALJ'S FINDINGS

     The ALJ found Plaintiff has had the following medically

determinable impairments since September 9, 2016:            psoriatic

arthritis, right carpal-tunnel syndrome, history of psoriasis,



9 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 10 of 29



peripheral neuropathy, Post-Traumatic Stress Disorder (PTSD),

major depressive disorder, situational anxiety, and a history of

polysubstance dependence.      Tr. 15.

     At Step One the ALJ found Plaintiff does not have an

impairment or combination of impairments that meets or equals

one of the Listed Impairments.      Tr. 15.

     At Step Two the ALJ found Plaintiff has had medical

improvement since September 9, 2016.        Tr. 17.

     At Step Three the ALJ found Plaintiff's ability to work

medically improved by September 9, 2016, and Plaintiff's

impairments no longer meet or medically equal the listings of

the CPD determined in 2012.      Tr. 17.    Pursuant to the

Regulations the Commissioner proceeded to Step Five.

     At Step Five the ALJ determined Plaintiff continues to have

a "severe" impairment or combination of impairments since

September 9, 2016.    Tr. 17.

     At Step Six the ALJ determined Plaintiff has the RFC to

perform light work with the following limitations:             can reach,

handle, finger, feel, push, and pull with both arms; can only

occasionally climb ladders, ropes, or scaffolds; can only

occasionally balance, kneel, crouch, drawl, stoop, and bend;

must avoid exposure to loud noise, vibration, and hazards such



10 - OPINION AND ORDER
        Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 11 of 29



as dangerous machinery and unprotected heights; can only

understand, remember, and carry out short, simple routine job

instructions consistent with unskilled work; should not interact

with the public; can only have occasional superficial

interaction with coworkers and supervisors; and needs a "static"

work environment with few changes in work routines and settings.

Tr. 17-18.     The ALJ also found Plaintiff has been unable to

perform her past relevant work as a nurse's assistant since

September 9, 2016.       Tr. 23.

        At Step Seven the ALJ determined Plaintiff is able to do

other work that exists in the national economy such as laundry-

sorter, garment-bagger, inspector/hand-packager.               Tr. 23-24.

Accordingly, the ALJ found Plaintiff's disability ended on

September 9, 2016, and she has not been disabled since that

date.    Tr. 24.



                                   DISCUSSION

        Plaintiff contends the ALJ erred when he (1) failed at Step

One to conduct "an adequate evaluation," to give res judicata

effect to the prior determination of disability, and to "meet

his burden"; (2) failed at Step Two to establish Plaintiff's

medical improvement since the CPD in 2012; (3) failed to provide



11 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 12 of 29



legally sufficient reasons for rejecting the medical opinions of

Erum Khaleeq, M.D., an examining physician, and Neal Berner,

M.D., a state-agency reviewing physician; (4) failed to provide

legally sufficient reasons for rejecting the lay-witness

testimony; (5) failed to provide legally sufficient reasons for

discounting Plaintiff's symptom testimony; and (6) failed to

conduct an adequate analysis at Step Seven.

     The Commissioner does not specifically contest Plaintiff's

assertions of error.     The Commissioner, however, argues only

remand for further administrative proceedings is necessary to

allow the ALJ to "reconsider the medical and testimonial

evidence."

I.   The ALJ erred in his evaluation of the medical opinions of
     Drs. Khaleeq and Berner.

     Plaintiff contends the ALJ failed to provide legally

sufficient reasons for rejecting the medical opinions of Erum

Khaleeq, M.D., an examining psychiatrist, and Neal Berner, M.D.,

a state-agency reviewing physician.        The Commissioner did not

specifically contest these assertions of error.

     A.      Standards

             The Court notes the regulations regarding evaluation

of medical evidence have been amended, and several of the prior

Social Security Rulings, including SSR 96-2p, have been


12 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 13 of 29



rescinded for claims protectively filed after March 27, 2017.

The new regulations provide the Commissioner "will no longer

give any specific evidentiary weight to medical opinions; this

includes giving controlling weight to any medical opinion."

Revisions to Rules Regarding the Evaluation of Medical Evidence

(Revisions to Rules), 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).      See 20 C.F.R. § 404.1520c(a).          Instead

the Commissioner must consider all medical opinions and

"evaluate their persuasiveness" based on "supportability" and

"consistency" using the factors specified in the regulations.

20 C.F.R. § 404.1520c(c).      Those factors include

"supportability," "consistency," "relationship with the

claimant," "specialization," and "other factors."             Id.   The

factors of "supportability" and "consistency" are considered to

be "the most important factors" in the evaluation process.                  Id.

See also Revisions to Rules, 82 Fed. Reg. 5844.

            In addition, the amended regulations change the way

the Commissioner should articulate his consideration of medical

opinions.

                 First, we will articulate our consideration of
                 medical opinions from all medical sources
                 regardless of whether the medical source is an
                 AMS [Acceptable Medical Source]. Second, we will
                 always discuss the factors of supportability and
                 consistency because those are the most important


13 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 14 of 29



                factors. Generally, we are not required to
                articulate how we considered the other factors
                set forth in our rules. However, when we find
                that two or more medical opinions . . . about the
                same issue are equally well-supported and
                consistent with the record but are not exactly
                the same, we will articulate how we considered
                the other most persuasive factors. Third, we
                added guidance about when articulating our
                consideration of the other factors is required or
                discretionary. Fourth, we will discuss how
                persuasive we find a medical opinion instead of
                giving a specific weight to it. Finally, we
                will discuss how we consider all of a medical
                source's medical opinions together instead of
                individually.

Revisions to Rules, 82 Fed. Reg. 5844.

          Although the amended regulations eliminate the

"physician hierarchy," deference to specific medical opinions,

and assigning "weight" to a medical opinion, the ALJ must still

"articulate how [he/she] considered the medical opinions" and

"how persuasive [he/she] find[s] all of the medical opinions."

20 C.F.R. § 404.1520c(a) and (b)(1).        The ALJ also is required

to "explain how [he/she] considered the supportability and

consistency factors" for a medical opinion.          20 C.F.R.

§ 404.1520c(b)(2).    Accordingly, to determine the persuasiveness

of a medical opinion the court must evaluate whether the ALJ

properly considered the factors as set forth in the amended

regulations.




14 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 15 of 29



     B.   Analysis

          1.    Dr. Khaleeq

                On August 7, 2016, Dr. Khaleeq completed a

mental-health assessment of Plaintiff.         Tr. 277-81.

Dr. Khaleeq diagnosed Plaintiff with PTSD and adjustment

disorder with depressed mood.      Tr. 280.     Dr. Khaleeq opined

Plaintiff can perform simple and repetitive tasks; "may" get

distracted doing detailed and complex tasks; "might" have

difficulty with supervisors, coworkers, and the public; "may"

take some time performing work activities on a consistent basis

or maintaining attendance at work; and cannot complete a normal

workday/workweek due to her current psychiatric condition.

Dr. Khaleeq also opined Plaintiff's current psychiatric

condition would be aggravated by stress in the workplace.

Tr. 280-81.

                The ALJ concluded Dr. Khaleeq's opinion was

"unpersuasive" on the grounds that

                      although the record demonstrates that
                      [Plaintiff] would be capable of performing
                      simple tasks, there is no evidence to
                      support Dr. Khaleeq's claim that
                      [Plaintiff's] psychiatric diagnoses would
                      preclude all work activity because a lack of
                      work history does not mean she is precluded
                      from ever performing any work at all.
                      Furthermore, his opinion is not consistent
                      with [Plaintiff's] lack of treatment since


15 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 16 of 29



                      she was approved for benefits or since she
                      [stopped] receiving benefits.

Tr. 20.   The ALJ, however, did not explain how Dr. Khaleeq's

opinion is inconsistent with Plaintiff's alleged lack of

treatment nor did the ALJ provide specific evidence to show that

Plaintiff's medical condition had improved or that she is no

longer disabled.   20 C.F.R. § 404.1594.        Although Dr. Khaleeq

qualified his statements regarding Plaintiff's limitations by

stating she "may" get distracted, "might" have difficulty, or

"may" take time to perform tasks, these qualified statements do

not constitute clear and convincing evidence that Plaintiff's

condition has improved.

                In addition, the ALJ interpreted Dr. Khaleeq's

opinion to mean that Plaintiff was "precluded from all work,"

but, on the contrary, Dr. Khaleeq merely found Plaintiff is

unable to "complete a normal workday/workweek" because of her

limitations.

                Based on this record the Court concludes the ALJ

erred when he failed to provide legally sufficient reasons

supported by substantial evidence in the record for discounting

Dr. Khaleq's assessment of Plaintiff's limitations.

           2.   Dr. Berner

                On September 19, 2012, Dr. Berner reviewed


16 - OPINION AND ORDER
      Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 17 of 29



Plaintiff's medical records and concluded the "severity of one

or more of the [medically determinative impairments] meets

current listing criteria 14.09-A2 [for] Inflammatory Arthritis,"

and, therefore, Plaintiff is disabled.          Tr. 84-86.

                 Although the ALJ found Plaintiff's psoriatic

arthritis "is well controlled with Humira and her back pain is

described as mild in nature" (Tr. 22), the ALJ did not

specifically address Dr. Berner's determination that Plaintiff

met the Listing criteria for Inflammatory Arthritis nor

Dr. Berner's conclusion that Plaintiff, therefore, is disabled.

In fact, the ALJ merely stated he had reviewed the prior

administrative medical findings made by the state-agency

consultants, which included Dr. Berner, and found their findings

to be consistent with the evidence.         Tr. 22-23.

                 Based on this record the Court concludes the ALJ

erred when he failed to provide legally sufficient reasons

supported by substantial evidence in the record for discounting

Dr. Berner's assessment.

           In summary, the Court concludes the ALJ erred in his

evaluation of the medical opinions of Drs. Khaleeq and Berner.

II.   The ALJ erred when he discounted Plaintiff's subjective
      testimony.

      Plaintiff contends the ALJ failed to provide legally


17 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 18 of 29



sufficient reasons for discounting Plaintiff's symptom

testimony.

     As noted, the Commissioner did not challenge Plaintiff's

assignment of error and asserted only that remand was necessary

in order to "further evaluate . . . non-medical opinion

evidence."

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."                  Id.



18 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 19 of 29



            If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.    See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.").   General assertions that the claimant's testimony is

not credible are insufficient.      Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).    The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."    Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.     Analysis

            At the hearing Plaintiff testified she continued to be

disabled by psoriatic arthritis and ongoing mental-health

issues.    Tr. 38.   She stated she is unable to maintain

employment due to PTSD; problems with her knees, lower back,

hips, and wrists; and her anxiety around people.            Tr. 39.



19 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 20 of 29



Plaintiff testified she suffers from depression, experiences

panic attacks, and has flashbacks and nightmares due to trauma.

Tr. 40, 43, 46.

           The ALJ discounted Plaintiff's testimony on the ground

that it was "not entirely consistent with the objective medical

and other evidence" in the record.         Tr. 19.   The ALJ concluded

the extent of limitations alleged by Plaintiff was not supported

by the medical findings, the findings from medical examinations

were relatively normal, Plaintiff's psoriatic arthritis is

controlled by medication, and Plaintiff reported she was "doing

okay."   Tr. 19-22.

           Plaintiff contends the ALJ's findings are not

supported by substantial evidence in the record.            For example,

Plaintiff asserts even though there are limited medical records,

the treatment notes and examination findings reflect Plaintiff

frequently complains about worsening low-back pain and continues

to suffer from psoriatic arthritis.        In October 2016 Plaintiff

had increasing low-back pain and bilateral-knee pain.              Tr. 213.

In January 2018 Plaintiff was assessed with psoriatic

arthropathy, major depressive disorder, chronic pain syndrome,

and anxiety attacks.    Tr. 317.    Similar findings were made in

November 2018.    Tr. 333.   Plaintiff testified she had difficulty



20 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21    Page 21 of 29



leaving her home, had frequent panic attacks, and constant

feelings of being overwhelmed that resulted in her inability to

consistently attend mental-health counseling.           Tr. 39-40, 43-44.

Plaintiff also asserts the record reflects her attempts to seek

treatment in 2018 and 2019, and her providers documented

Plaintiff's symptoms from various traumatic events.              Tr. 355-69.

          On this record the Court concludes the ALJ erred when

he discounted Plaintiff's subjective symptom testimony and

failed to provide legally sufficient reasons supported by

substantial evidence in the record for doing so.

III. The ALJ failed to provide legally sufficient reasons for
     discounting the statements of the lay witnesses.

     Plaintiff contends the ALJ failed to provide legally

sufficient reasons for rejecting the lay-witness testimony of

Amanda R., Plaintiff's sister, and Kya L., Plaintiff's daughter.

     Again, the Commissioner did not respond specifically to

Plaintiff's assignment of error in this regard.

     A.   Standards

          Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."              Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for


21 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 22 of 29



rejecting lay-witness testimony must also be "specific."              Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).   Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.        Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every

witness's testimony on a[n] individualized, witness-by-witness

basis.   Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."    Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012).   Although the ALJ must consider evidence from nonmedical

sources pursuant to § 404.1520c(d) of the amended regulations,

the ALJ is "not required to articulate how [he] consider[s]

evidence from nonmedical sources" and he does not have to use

the same criteria as required for medical sources.             The amended

regulations, however, do not eliminate the need for the ALJ to

articulate his assessment of the lay-witness statements.




22 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 23 of 29



     B.    Analysis

           On June 4, 2016, Amanda R. provided a Third-Party

Function report regarding Plaintiff's limitations.             Tr. 195-202.

She noted Plaintiff experiences severe joint pain from writing,

typing, cleaning, bending, or sitting for any length of time.

Tr. 195.   Plaintiff is unable to sleep due to back pain; needs

reminders to take medication; is unable to cook big meals;

cannot complete yard work or household repairs; restricts her

household chores due to pain; experiences pain when sitting in

one position for extended periods; has some anxiety; and cannot

lift, bend, kneel, climb stairs, complete tasks, or follow

instructions.

           In June 2019 Kya L. provided a statement regarding her

mother's limitations.    Tr. 232-33.       She indicated Plaintiff has

dealt with major depression, stays home and isolates herself due

to her psoriasis, is frequently tearful due to severe pain,

needs assistance for household chores, and cannot sit in one

position for longer than 15 minutes.

           The ALJ ultimately concluded these lay-witness

statements are "neither inherently valuable or persuasive when

compared to the objective medical evidence" (Tr. 22), but he did

not provide any assessment of the lay-witness statements.



23 - OPINION AND ORDER
      Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 24 of 29



            As noted, although the ALJ is not required to use the

same factors as required for medical sources, he is still

required to articulate his analysis and his reasons for

discounting such statements.       See Joseph R. v. Comm'r of Soc.

Sec., No. 3:18-cv-01779-BR, 2019 WL 4279027, at *12 (D. Or.

Sept. 10, 2019).

            On this record the Court concludes the ALJ erred when

he failed to articulate his reasons for discounting the lay-

witness statements.

IV.   The ALJ failed to conduct an adequate analysis at Step
      Seven.

      Plaintiff contends the ALJ failed to conduct an adequate

analysis at Step Seven regarding Plaintiff's limitations.

      As noted, at Step Seven the Commissioner must determine

whether the claimant is able to do any other work that exists in

the national economy.     20 C.F.R. § 416.994(b)(5)(vii).

      Based on Plaintiff's limitations Dr. Khaleeq opined

Plaintiff would not be able to complete a normal workday or

workweek.   At the hearing the VE testified a person would be

unable to sustain full-time employment if they missed more than

one day per month on a consistent basis.          Tr. 63.      In

determining at Step Seven Plaintiff's ability to perform other

work, the ALJ, however, improperly rejected Dr. Khaleeq's


24 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 25 of 29



medical opinion and did not consider the VE's testimony.

     Accordingly, the ALJ erred at Step Seven when he determined

Plaintiff could maintain regular and continuous employment.



                                 REMAND

     As noted, the Commissioner requests the court to remand

this matter for further administrative proceedings.             The

Commissioner contends on remand the ALJ should properly evaluate

Plaintiff's symptom testimony, reconsider Plaintiffs' RFC, and

properly evaluate the opinions of the medical providers and the

lay witnesses.

     Plaintiff contends there is not any dispute that requires

further administrative proceedings, and the Court should remand

for the payment of benefits.

I.   Standards for Remand

     The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.          The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."      Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for



25 - OPINION AND ORDER
       Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 26 of 29



determining when evidence should be credited and an immediate

award of benefits directed."        Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).      The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:     Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.               Id. at 1178

n.2.

II.    Analysis

       The Commissioner contends the record "as a whole" is not

free from conflicts, ambiguities, or gaps; all factual issues

have not been resolved; and Plaintiff's entitlement to benefits

is not clear.      See Treichler v. Comm'r of Soc. Sec. Admin., 775

F.3d 1090, 1103-04 (9th Cir. 2014)(when considering whether

further administrative proceedings would be helpful, the court

determines "whether the record as a whole is free from conflict,

ambiguities, or gaps, [and] whether all factual issues have been

resolved.").      The Commissioner, however, also contends the ALJ


26 - OPINION AND ORDER
     Case 6:20-cv-00078-BR    Document 19   Filed 03/16/21   Page 27 of 29



cited multiple records that cast doubt as to whether Plaintiff

continued to be disabled after September 9, 2016.              For example,

the ALJ pointed out that Plaintiff reported the drug Humira

worked for her arthritic pain as recently as November 2018

(Tr. 21, 333); Plaintiff was discharged from treatment for her

mental impairments because she did not respond to "an engagement

letter" in January 2019 (Tr. 22, 367-69); and Dr. Khaleeq noted

Plaintiff's history with addiction and stated Plaintiff "claims

to be in remission from using methamphetamine" (Tr. 277-80).

            The Commissioner, nevertheless, did not specifically

contest any of the errors alleged by Plaintiff nor identify any

evidence in the record that specifically disputes those alleged

errors.   The Commissioner only concedes the ALJ erred by failing

"to provide a full enough discussion of the lay witness reports

and the opinion of state agency physician Dr. Berner," but the

Commissioner did not specifically dispute Dr. Khaleeq's opinion

that Plaintiff would not be able to complete a normal workday or

workweek.   Tr. 280-81.      Moreover, the Commissioner's other

arguments do not cast "serious doubt" on whether Plaintiff is

disabled.

     Plaintiff, on the other hand, points to her psychotherapy

records in August 2018 that indicate she has



27 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 28 of 29



          Recurrent, involuntary, and intrusive distressing
          memories of traumatic events from [her] past; . . .
          Marked physiological reactions to internal or external
          cues that symbolize or resemble an aspect of the
          traumatic events; . . . Markedly diminished interest
          or participation in significant activities after the
          events; Feelings of detachment or estrangement from
          others; Persistent inability to experience positive
          emotions; Irritable behavior and angry outbursts;
          Reckless or self-destructive behavior; Hypervigilance;
          Exaggerated startle response; Difficulty
          concentrating; Sleep disturbance; for more than 1
          month after events.

Tr. 358-59.

     Based on the current record and specifically Dr. Khaleeq's

assessment of Plaintiff's limitations, the Court concludes

consideration of the record as a whole establishes that if this

evidence is credited the ALJ would be required to find that

Plaintiff continued to be disabled after September 9, 2016, and,

therefore, to continue benefits to Plaintiff.

     Accordingly, the Court remands this matter for the

immediate calculation and payment of benefits.



                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four




28 - OPINION AND ORDER
     Case 6:20-cv-00078-BR   Document 19   Filed 03/16/21   Page 29 of 29



of 42 U.S.C. § 405(g) for the immediate calculation and payment

of benefits.

     IT IS SO ORDERED.

     DATED this 16th day of March, 2021.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




29 - OPINION AND ORDER
